department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uil identification_number contact number fax number employer_identification_number o e v w w_i a e w d o n d t d a d u we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below u o f dear facts you are a non-profit corporation incorporated in state you submitted an application_for recognition of tax exempt status under sec_501 of the internal_revenue_code code and requested public charity status as a church under sec_170 of the code according to your bylaws you intend to provide christian spiritual leadership and pastoral care to individuals and fellowships in the international community of believers that visit your ministry website in furtherance of these purposes you provide free spiritual services through the website including but not limited to sermon preparation outlines and spiritual illustrations bible study prayer group and leadership training materials membership statement of faith and other church-building materials articles and fictional reading materials etc in your narrative statement you describe yourself as an online ministry according to you t hree groups of people have been identified as using your spiritual services these groups are ijndividuals who need access to a spiritual community for their own purposes i nternational individuals who need more spiritual sources in english than their local community provides and i eaders of international christian groups who lack trained christian leadership that need materials found on this website to help them to provide spiritually for their group in the form_1023 you state that you would receive funds through the sale_of_goods or services in your date‘ letter you state that your founder previously performed seminars entitled seminar your website provides an overview of the seminar according to your date2 letter the seminar focuses on self love and serves mostly as a self-help course for leading a happier life the seminar is not specifically religious but draws from religion and religious concepts you intend to provide these seminars at a rate of price1 per person additionally you state in your date1 letter that you anticipate selling future books by your founder at approximately price2 a book plus shipping and taxes currently your founder is not selling any books nor is she currently offering the seminar you state in your date2 letter that the last time your founder offered the seminar was in year you clarify in your date3 letter that the writing and sale of books and the preparing and conducting of the seminar may take up to fifty percent of your time the same letter also states that any such book or seminar would be substantially_similar to the representative samples provided in articles on your website according to your date3 letter the copyright of any books you sell or promote would remain with the author and you would get ten percent of the proceeds with the remainder going to the author you completed schedule a to the form_1023 in your attachment to schedule a you provide a statement of faith and a code of doctrine and discipline in your attachment to schedule a you state that your form of worship evident in the materials that appear on the website published by you are christian protestant and evangelical you explain that you do not have a regularly scheduled religious service rather your activities are conducted over the internet you state that you are a virtual church with materials available at all times you do not have an established place of worship rather all activities are conducted through your website you do not conduct baptisms weddings funerals or religious instruction of the young you have an invitation to membership however you urge all members of your ministry and all visitors to your website to become active members in a local church in their areas that teaches from the bible you state that anyone can become a member of this ministry while keeping their membership and staying active in their local church the certificate of formation that you filed with your state declares that you are organized for any or all lawful purposes the certificate does not contain a dissolution clause or a prohibition against inurement but in your date‘ letter you committed to making the necessary changes your board_of directors consists of three related individuals your chairman of the board is also your founder and minister one board member is the brother of the founder while the other is the daughter of the founder you expect that the board_of directors will grow and change as the website ministry becomes better known the chairman of the board will be compensated at a rate comparable to executives in organizations of similar size or fifty percent of gross revenue whichever is less the chairman is currently not compensated however due to lack of any funds and the starting salary of the chairman is currently projected at salary the other two board members are uncompensated you state that you have no connection with organizations related to your officers or directors law sec_501 of the code provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 example denies exemption to an art museum whose principal activity is exhibiting art created by a group of unknown but promising local artists including organizing tours of the exhibited art the artist the museum sales the art under consignment whereby the artists keep ninety percent of the proceeds providing ten percent to the museum to cover costs none of the artists exhibited were on or related to the board_of trustees that determined who was shown the organization is denied exemption since a substantial purpose of the museum is to advance the private interests of the artists shown all of the art exhibited is offered for sale at prices set by sec_1_501_c_3_-1 example denies exemption due to substantial private benefit to an organization that is operated primarily to educate others using a program developed by its founder the organization pays a for profit organization owned by the found for the rights to use the program the program was previously used to educate others on a for profit basis under the for profit organization revrul_56_262 1956_1_cb_131 provides that an organization qualifies as a church only if its principal purpose or function is that of a church an organization whose activities include the conducting of religious services and or the ministration to the sick or mentally retarded may have characteristics of a church and a hospital and an educational_institution but where the principal purpose or function of such an organization is not that of a church or association of churches or an educational_organization or a hospital it will not qualify under any of the classes of organizations set forth in sec_170 ii or iii revrul_61_170 1961_2_cb_112 provides than an organization is operated for a private rather than public benefit in part because the organization had no public participation in management this ruling is distinguished from revrul_55_656 1955_1_cb_262 765_f2d_1387 cir affg 48_tcm_471 the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in this case the executives of the church were also the executives and owners of a for profit publishing company that exclusively published and sold items from the chruch the publishing company and the executives made profits from selling the works of the church the publishing company was deemed to receive a substantial benefit from the efforts of the church since all of its profits derived from selling products of the church in 490_fsupp_304 d d c aff'd in an unpublished opinion d c cir the court upheld the irs’s determination that a nonprofit corporation failed to qualify as a church for purposes of exemption under sec_501 faced with the difficult task of determining whether or not religious organizations are in fact churches the court explained the irs has developed fourteen criteria which it applies on an ad hoc basis to individual organizations that is in applying the analysis to determine whether a religious_organization may properly be characterized as a church the service considers whether the organization has the following characteristics a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services schools_for the religious instruction of the young schools_for the preparation of its ministers the court added that no single factor is controlling in making this determination although some are relatively minor’ in importance while others are of central importance including the existence of an established congregation served by an organized ministry the religious education of the young the dissemination of a doctrinal code and the provision of regular religious services at a minimum the court concluded a church includes a body of believers or communicants that assembles regularly in order to worship in foundation of human understanding v u s fed ci fed cl aff'd f 3d ee fed cir the court stated that the associational test is a threshold standard that a religious_organization must satisfy in order to obtain church status the court went on to determine the extent to which foundation brings people together to worship is incidental to its main function which consists of a dissemination of its religious message through radio and internet broadcasts coupled with written publications when bringing people together for worship is only an incidental part of the activities of a religious_organization those limited activities are insufficient to label the entire organization a church 48_tc_358 held that an organization of dentist missionaries formed to spread the gospel and improve dental care in foreign countries was a not a church where the organization was not affiliated with any church drew its members from various christian denominations and did not attempt to promote membership in any particular christian denomination a concurring opinion notes that the organization failed to bring people together as the principal means of accomplishing its religious purpose 71_tc_1067 the tax_court held that compensation need not be unreasonable or exceed fair_market_value to be private benefit stating njor can we agree with petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive regardless of whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner in 74_tc_531 affd 670_f2d_104 9th cir the tax_court explained that an organization that is closely-controlled by related individuals must clearly demonstrate that private interests will not be served and that net_earnings will not inure to the benefit of insiders given the control_over the petitioner organization by related individuals the court could not conclude from the information in the administrative record that part of the net_earnings did not inure to the benefit of the controlling family or stated another way that petitioner was not operated for the family’s private benefit in reaching this conclusion the court noted that the situation calls for open and candid disclosure of all facts bearing upon petitioner's organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 t c pincite in the 86_tc_916 an organization with only two members that pursued a policy discouraging membership was held to not be a church since it failed to serve any associational role for purposes of worship first church of in theo v commissioner 56_tcm_1045 held that an organization was not a church where its principal activity was publishing religious literature and it had no plans for membership although it conducted some religious services the organization did not have a formal creed other than the bible and a belief that god dwells in all people no sacerdotal functions no membership unassociated with other churches no regular congregations or services no established place of worship no organized ministry for ministering to the congregation and no youth instruction an exempt religious_organization it was uncontested however that petitioner was analysis organizations may be exempted from tax if they are organized and operated exclusively for religious among other purposes sec_501 an organization is considered organized for exempt purposes if its articles of incorporation limit its purposes to one or more exempt purposes and dedicates the assets to an exempt_purpose upon the dissolution of the organization sec_1_501_c_3_-1 b statement in your certificate therefore you are not currently organized for an exempt_purpose however you have committed to adding the necessary language in this case you have not included either more importantly you have not demonstrated that you are exclusively operated for an exempt_purpose see sec_1_501_c_3_-1 while some of your activities are educational and religious you also have a significant non-exempt purpose of promoting the works of your founder you anticipate conducting seminars previously offered by your founder and selling books that may be created by your founder your founder previously sold her seminar and books for profit through her personal website the regulations clearly regard transfers of for-profit activity to an exempt_organization as indicative of private benefit the regulations contain two examples of organizations denied exempt status because the organizations provided similar support for a founder's private activity sec_1_501_c_3_-1 example sec_2 and you have said that up to of your president's time which you expect to compensate could be spent on writing books and seminar materials you have represented that you will not acquire copyrights to the books or seminars that you plan to market and produce rather your founder or other authors will retain the rights to books and materials that you will promote and sell on your website you anticipate that they will direct ten percent of the proceeds to you thus you will pay to produce and promote material from which your founder and other authors will primarily benefit a similar retention of copyrights by artists when an organization sold their work is described as private benefit in another example in the regulations sec_1_501_c_3_-1 example we need not determine whether the proceeds from books and seminar sales are reasonable or above fair_market_value the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially church by mail f 2d pincite compensation need not be unreasonable or exceed fair_market_value to be private benefit control an organization deserve special scrutiny you will be the primary advertiser and purveyor of your founder's books and seminars thus as in church by mail and est_ of hawaii you are creating substantially_all of the market for the founder's products both cases deemed this benefit to be substantial for the private interests involved 71_tc_1067 benefits directed to those who while an organization may have an insubstantial non-exempt purpose a substantial non- exempt_purpose will prevent recognition for exemption regardless of the other exempt purposes sec_1_501_c_3_-1 furthermore sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest you anticipate that creating and promoting your founder’s book and seminar activities may take up to fifty percent of your staff time which is certainly a substantial part of your activities therefore we cannot find that you are organized exclusively for an exempt_purpose a community based board_of people with no financial interests in the entity can help prevent it from operating for private rather than public benefit see eg revrul_61_170 supra see also bubbling well church t c pincite however your board_of directors is small and closely related by family ties as your founder her brother and her daughter are the sole directors while this factor alone is not enough to deny exemption bubbling well church t c pincite combined with the private benefit demonstrated above it creates greater cause to believe that you are operated for private rather than public interests church status you have also requested public charity status as a church under sec_170 but even if exemption were recognized you would not qualify as a church religious purposes alone are not enough to establish an organization as a church church of eternal life t c pincite test which was upheld in 490_fsupp_304 the characteristics reviewed in making the determination of whether a religious_organization is a church are in determining whether a taxpayer qualifies as a church the irs applies a fourteen part - a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services schools_for the religious instruction of the young schools_for the preparation of its ministers in reviewing these characteristics no single factor is controlling although some are relatively minor’ in importance while others are of central importance id pincite a church's principal means of accomplishing its religious purposes must be to assemble regularly a group of individuals related by common worship and faith church of eternal life t c at924 ata minimum a church includes a body of believers or communicants that assembles regularly in order to worship american guidance foundation f_supp pincite see also church of eternal life t c pincite chapman t c pincite tannenwald j concurring you lack the most important associational characteristics of a church as well as most of the other factors deemed important to church identity a website on the internet does not qualify as a place of worship nor do individuals accessing that website constitute a congregation assembled to worship foundation of human understanding f 3d pincite additionally you do not ordain ministers do not have regular congregations or services do not have schools_for religious instruction and do not perform any sacraments such as weddings baptisms or funerals also you encourage members to maintain membership in other churches and be baptized by other ministers therefore although your purposes and activities would be religious we cannot recognize you as a church for the purposes of public charity status conclusion you do not qualify as a church or as an exempt_organization your certificate of formation does not currently meet the organizational_test you also do not meet the operational_test because your sale of books and seminars created by and profiting your founder combined with your small related board lead to the conclusion that you are operated for private rather than public benefit you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
